Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 9,
2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00860-CV


    DEBRA V. JENNINGS, ESQ. AND DEBRA V. JENNINGS, P.L.L.C.,
                           Appellant

                                        V.

              AMERICAN ASSET FINANCE, L.L.C., Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                    Trial Court Cause No. 1030758-401


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed September 17, 2014. On July 2,
2015, appellant filed an agreed motion to dismiss the appeal with prejudice. See
Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                               PER CURIAM

Panel consists of Justices Boyce, McCally, and Donovan